12-106
         Guzja v. Holder
                                                                                       BIA
                                                                               A073 651 649
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of September, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                REENA RAGGI,
 9                PETER W. HALL,
10                     Circuit Judges.*
11       _______________________________________
12
13       BESNIK GUZJA,
14                Petitioner,
15
16                         v.                                   12-106
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Andrew P. Johnson, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Jennifer Williams,

                      *
                   The Honorable Joseph M. McLaughlin was an original
             member of this panel. He passed away on August 8, 2013,
             after having voted to deny the petition for review.
 1                             Senior Litigation Counsel; Colette
 2                             J. Winston, Trial Attorney, Office
 3                             of Immigration Litigation, Civil
 4                             Division, United States Department
 5                             of Justice, Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Besnik Guzja, a native and citizen of Albania, seeks

12   review of a December 13, 2011, order of the BIA denying his

13   motion to reopen his removal proceedings.     In re Besnik

14   Guzja, No. A073 651 649 (B.I.A. Dec. 13, 2011).    We assume

15   the parties’ familiarity with the underlying facts and

16   procedural history of the case.

17       We review the BIA’s denial of a motion to reopen for

18   abuse of discretion.     See Kaur v. BIA, 413 F.3d 232, 233 (2d

19   Cir. 2005).    Here, the BIA did not abuse its discretion by

20   denying Guzja’s motion to reopen as untimely because he

21   filed it more than ten years after his final order of

22   removal.     See 8 U.S.C. § 1229a(c)(7)(C).

23       Although the time limits on motions to reopen may be

24   excused when the movant demonstrates changed country

25   conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA


                                     2
 1   reasonably concluded that Guzja’s evidence of a blood feud

 2   did not demonstrate changed conditions in Albania.     See Jian

 3   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008)

 4   (providing that we review agency’s factual findings

 5   regarding country conditions under substantial evidence

 6   standard).

 7       In support of reopening, Guzja presented evidence of a

 8   blood feud between his family and another family.     He now

 9   argues that the BIA did not consider the documents he

10   submitted concerning that feud.   The agency, however, is not

11   required explicitly to parse all of the evidence in the

12   record, see id., and this Court presumes that the agency

13   “has taken into account all of the evidence before [it],

14   unless the record compellingly suggests otherwise,” Xiao Ji

15   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d

16   Cir. 2006).   Guzja’s argument that the BIA did not consider

17   his evidence is belied by the fact that the BIA explicitly

18   identified the documents, thus indicating that it had

19   considered them.

20       Indeed, the BIA explicitly addressed in some detail

21   Guzja’s principal piece of evidence regarding the blood

22   feud, a declaration from his mother and nephew stating that


                                   3
 1   death threats were made against Guzja.   We defer to the

 2   agency’s decision not to credit that unauthenticated

 3   declaration in light of the immigration judge’s

 4   determination in Guzja’s 1997 merits hearing that Guzja was

 5   not a credible witness.   See Qin Wen Zheng v. Gonzales, 500

 6   F.3d 143, 148 (2d Cir. 2007) (holding that BIA did not abuse

 7   its discretion in declining to credit documents submitted

 8   with motion to reopen where alien had been found not

 9   credible in underlying proceedings).

10       Moreover, as the BIA concluded, the blood feud did not

11   constitute a change in conditions, because the feud predated

12   Guzja’s 1997 merits hearing.   See Matter of S-Y-G-, 24 I. &

13   N. Dec. 247, 253 (BIA 2007) (“In determining whether

14   evidence accompanying a motion to reopen demonstrates a

15   material change in country conditions that would justify

16   reopening, [the BIA] compare[s] the evidence of country

17   conditions submitted with the motion to those that existed

18   at the time of the merits hearing below.”).   We defer to

19   that conclusion given, as the BIA noted, the evidence that

20   the blood feud commenced in 1938 and killings or attempted

21   killings occurred in 1993, 1994, and 1997.    See Jian Hui

22   Shao, 546 F.3d at 171 (“We do not ourselves attempt to


                                    4
 1   resolve conflicts in record evidence, a task largely within

 2   the discretion of the agency.”).1

 3       For the foregoing reasons, the petition for review is

 4   DENIED.    Any pending request for oral argument in this

 5   petition is DENIED in accordance with Federal Rule of

 6   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

 7   34.1(b).

 8                                FOR THE COURT:
 9                                Catherine O’Hagan Wolfe, Clerk
10
11




            1
             Since the BIA did not abuse its discretion in
       denying Guzja’s motion as untimely, we do not address his
       arguments concerning whether the Albanian government
       would protect him from the blood feud and whether
       persecution on account of a blood feud could serve as the
       basis for an asylum claim because those arguments concern
       his prima facie eligibility for asylum, not the
       timeliness of his motion.
                                    5